Citation Nr: 0826762	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-38 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO).


FINDINGS OF FACT

1.  On VA examination in November 2004, the veteran's 
bilateral hearing loss was manifested by an average puretone 
threshold in decibels of 63, with speech recognition of 92 
percent (Level II hearing loss) in the right ear, and an 
average puretone threshold in decibels of 50, with speech 
recognition of 96 percent (Level I hearing loss) in the left 
ear.

2.  On a private examination, received by the VA in March 
2005, the veteran's bilateral hearing loss was manifested by 
an average puretone threshold in decibels of 60, with speech 
recognition of 85 percent (Level III hearing loss) in the 
right ear, and an average puretone threshold in decibels of 
41.25, with speech recognition of 90 percent (Level II 
hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's duty to 
notify and assist upon receipt of a claim for benefits.  A 
letter dated November 2004 from the RO provided the veteran 
with an explanation of the type of evidence necessary to 
establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letter informed the veteran that 
evidence must demonstrate a greater level of disability than 
previously assessed to establish an increased evaluation, and 
that the VA would attempt to obtain relevant records to 
assist him in supporting his claim.  The November 2004 letter 
further requested the veteran furnish the VA with any 
treatment dates while under VA care.  

The foregoing letter plus the subsequent Statement of the 
Case, issued in November 2005, adequately explained what 
evidence would warrant a higher rating, as required by the 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), decision.  
The Statement of the Case contained the specific rating 
criteria from Diagnostic Code 6100, as well as other relevant 
regulations.  The Statement of the Case explained that the 
numeric designations from an audiological examination would 
be considered in evaluating the claim.  Although, the 
information contained in the Statement of the Case was not 
provided prior to the February 2005 rating decision on 
appeal, the Board finds that this did not result in any 
prejudice to the veteran.  The veteran has been represented 
by a service organization throughout the appeal, and he was 
allowed an opportunity to submit additional evidence (which 
he did).  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, and any error in the content of a particular notice, 
or to its timing is harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded a VA examination, his treatment records have 
been obtained, and he has withdrawn his request for a hearing 
concerning this claim.  Based on these facts, the Board finds 
all reasonable efforts were made by the VA to obtain evidence 
necessary to establish an increased rating, so the VA has no 
outstanding duty to provide further assistance to the veteran 
with the development of evidence.

By way of history, the evidence shows the veteran served in 
the Navy, and had some hearing damage before service; however 
a VA examination determined that his time in service 
permanently worsened his hearing.  Consequently, a February 
2003 rating decision granted the veteran's service connection 
claim for bilateral hearing loss, and assigned a zero percent 
disability rating based on the evidence of record.  This 
evaluation was continued in a July 2003 rating decision, but 
he failed to appeal this decision.  The veteran is currently 
appealing a February 2005 rating decision that continued the 
veteran's bilateral hearing disability rating of zero 
percent.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows: 
        (a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.

        (b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination, including the private audiological examination 
submitted by the veteran, indicates the veteran is entitled 
to a compensable disability rating.  Further, none of the 
medical evidence reflects the presence of exceptional hearing 
impairment, as defined by 38 C.F.R. § 4.86, so application of 
38 C.F.R. § 4.85, Table VII, is appropriate.  

In this case, there has been one VA audiological evaluation 
conducted in connection with this claim under the methodology 
and standards required for rating purposes.  On the VA 
authorized audiological evaluation in November 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
70
70
65
LEFT
20
20
35
75
70

The average in the right ear was 63 decibels, and the average 
for the left ear was 50 decibels.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 96 in the left.

A private audiological exam was submitted by the veteran, and 
received by the VA in March 2005.  It is not clear this met 
the same standards as required by a VA examination for rating 
purposes, but assuming it does, it revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
40
65
65
70
LEFT
5
15
20
65
70

The pertinent average in the right ear was 60 decibels, and 
for the left ear was 41.25 decibels.  Speech audiometry 
revealed speech recognition ability of 85 percent in the 
right ear and of 90 in the left.  

The VA examination report reflects hearing Level II in the 
right ear and Level I in the left ear which corresponds to a 
non-compensable evaluation.  The private examination report 
reflects Level III in the right ear and Level II in the left.  
The intersection point for these Levels under Table VII shows 
that the hearing loss corresponds to a noncompensable 
disability rating.  An exceptional pattern of hearing loss 
that would warrant evaluation under 38 C.F.R. § 4.86 is not 
shown.  Accordingly, the Board concludes that the schedular 
criteria for a compensable disability rating for bilateral 
hearing loss are not met.  The Board further finds that the 
evidence does not raise a question that a different rating is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating based on 
significant change in the level of disability.  See Hart v 
Mansfield, 21 Vet. App. 505 (2007).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2007).


ORDER

An increased compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


